Citation Nr: 1205597	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-15 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for amputation of the left toe as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to June 1966.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in August 2008 and September 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008, a hearing was held before a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  The Judge who presided at this hearing has retired from the Board.  The law requires that the Veterans Law Judge who conducts the hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  As such, the Veteran was issued a letter in October 2011 informing him of his right to attend a hearing before another Veterans Law Judge.  A response from the Veteran received at the Board in December 2011 indicated he wished to appear at a hearing before a Veterans Law Judge at the RO.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board travel board hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


